Citation Nr: 1732226	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-18 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a mouth disability, to include temporomandibular joint disease (TMD) and bruxism, to include as secondary to a service-connected psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Togus, Maine exercises current jurisdiction over the claims file.  

In April 2011, the Veteran testified before the undersigned in a Board hearing in Washington, D.C.  A transcript of that hearing has been associated with the claims file and reviewed. 

This matter was previously before the Board in June 2011 and March 2016, on which occasions it was remanded for further development.  As the requested development has not been completed, a remand is necessary to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a higher rating for a psychiatric disorder had been remanded for issuance of a statement of the case.  This was accomplished in December 2016.  The Veteran did not then perfect his appeal as to that issue, and it is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In March 2016, the Board remanded and directed the AOJ to obtain a medical opinion as to the etiology of the Veteran's diagnosed TMD and bruxism, including whether any mouth disorder is secondary to his service-connected psychiatric disorder.  

The Veteran was afforded a VA examination in September 2016, but the VA examiner did not address whether the Veteran's bruxism or TMD are caused or aggravated by his service-connected anxiety disorder or posttraumatic stress disorder (PTSD).  Unfortunately, while the text of the remand addressed the need to consider such relationship, the action paragraphs did not convey this to the examiner, and thus this element of the opinion was not provided.

Additionally, the September 2016 VA examiner opined that it is less likely than not that an injury or disease was superimposed upon the Veteran's Skeletal Class III occlusion (a congenital defect), resulting in additional disease or injury.  The examiner based that opinion on the assumption that an in-service personal assault in 1970 resulted only in soft tissue damage, as only a lacerated tongue was noted in the medical records at the time.  The examiner's assumption fails to properly consider the Veteran's lay statements that he has experienced ongoing jaw pain since the in-service assault.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the VA examiner who provided the September 2016 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's mouth disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bruxism is caused by his service-connected anxiety disorder and/or PTSD?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bruxism has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected anxiety disorder and/or PTSD?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's TMD is caused by his service-connected anxiety disorder and/or PTSD?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's TMD has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected anxiety disorder and/or PTSD?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

e.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's TMD is caused by his bruxism?  In rendering this opinion, the examiner should properly consider the April 2011 and November 2013 opinions of Dr. K.E.C. regarding the etiology of the Veteran's current mouth disorder.

f.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's TMD has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his bruxism?  In rendering this opinion, the examiner should properly consider the April 2011 and November 2013 opinions of Dr. K.E.C. regarding the etiology of the Veteran's current mouth disorder.

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

h.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's Skeletal Class III occlusion was subjected to a superimposed disease or injury during service which created additional disability?  

In rendering this opinion, the examiner should properly consider the Veteran's statements describing experiencing ongoing jaw pain since the in-service personal assault, as well as the April 2011 and November 2013 opinions of Dr. K.E.C. regarding the etiology of the Veteran's current mouth disorder.  If the examiner finds that the in-service personal assault only resulted in soft tissue damage, the examiner should provide a sufficient rationale in support of his or her opinion, but should not rely solely on the lack of a finding of bone damage at the time of the assault.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




